EXHIBIT 10(j)(3) EXECUTION COPY LOAN AGREEMENT dated as of February 19, 2010 among CLECO CORPORATION, as Borrower The Lenders Party Hereto CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Syndication Agent and JPMORGAN CHASE BANK, N.A., as Administrative Agent J.P. MORGAN SECURITIES INC., as Lead Arranger and Book Runner TABLE OF CONTENTS Page ARTICLE 1. DEFINITIONS 1 Section 1.1 Defined Terms 1 Section 1.2 Classification of Loans and Borrowings 21 Section 1.3 Terms Generally 21 Section 1.4 Accounting Terms; GAAP 21 Section 1.5 Rounding 22 ARTICLE 2. THE CREDITS 22 Section 2.1 Commitments 22 Section 2.2 Loans and Borrowings 22 Section 2.3 Requests for Borrowings on the Effective Date. 23 Section 2.4 Funding of Borrowings. 23 Section 2.5 Termination of Commitments 24 Section 2.6 Repayment of Loans; Evidence of Debt 24 Section 2.7 Prepayment of Loans 24 Section 2.8 [Intentionally Omitted] 25 Section 2.9 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 25 Section 2.10 Defaulting Lenders 26 ARTICLE 3. INTEREST, FEES, YIELD PROTECTION, ETC. 27 Section 3.1 Interest 27 Section 3.2 Interest Elections Relating to Borrowings 27 Section 3.3 Fees 28 Section 3.4 Alternate Rate of Interest 29 Section 3.5 Increased Costs; Illegality 29 Section 3.6 Break Funding Payments 30 Section 3.7 Taxes 31 Section 3.8 Mitigation Obligations 33 ARTICLE 4. REPRESENTATIONS AND WARRANTIES 33 Section 4.1 Organization; Powers 33 Section 4.2 Authorization; Enforceability 33 Section 4.3 Governmental Approvals; No Conflicts 33 Section 4.4 Financial Condition; No Material Adverse Change 34 Section 4.5 Properties 34 Section 4.6 Litigation and Environmental Matters 34 Section 4.7 Compliance with Laws and Agreements 36 Section 4.8 Investment Company Status 36 Section 4.9 Taxes 36 Section 4.10 ERISA 36 Section 4.11 Disclosure 36 Section 4.12 Subsidiaries 36 Section 4.13 Federal Reserve Regulations, etc. 37 ARTICLE 5. CONDITIONS 37 Section 5.1 Effective Date 37 Section 5.2 Each Credit Event 38 ARTICLE 6. AFFIRMATIVE COVENANTS 39 Section 6.1 Financial Statements and Other Information 39 Section 6.2 Notices of Material Events 40 Cleco Corporation Loan Agreement TABLE OF CONTENTS Page Section 6.3 Legal Existence 41 Section 6.4 Taxes 42 Section 6.5 Insurance 42 Section 6.6 Payment of Indebtedness and Performance of Obligations 42 Section 6.7 Condition of Property 42 Section 6.8 Observance of Legal Requirements 42 Section 6.9 Inspection of Property; Books and Records; Discussions 42 Section 6.10 Licenses, Intellectual Property 43 Section 6.11 Financial Covenants 43 Section 6.12 Use of Proceeds 43 ARTICLE 7. NEGATIVE COVENANTS 43 Section 7.1 Indebtedness; Equity Interests 43 Section 7.2 Liens 44 Section 7.3 Merger, Consolidation, Purchase or Sale of Assets, Etc. 45 Section 7.4 Loans, Advances, Investments, etc. 48 Section 7.5 Amendments, etc. of Employee Stock Ownership Plan 48 Section 7.6 Restricted Payments 49 Section 7.7 Transactions with Affiliates 49 Section 7.8 Restrictive Agreements 49 Section 7.9 Permitted Hedge Agreements 50 ARTICLE 8. EVENTS OF DEFAULT 50 ARTICLE 9. THE ADMINISTRATIVE AGENT 52 ARTICLE 10. MISCELLANEOUS 54 Section 10.1 Notices 54 Section 10.2 Waivers; Amendments 55 Section 10.3 Expenses; Indemnity; Damage Waiver 56 Section 10.4 Successors and Assigns 57 Section 10.5 Survival 60 Section 10.6 Counterparts; Integration; Effectiveness 61 Section 10.7 Severability 61 Section 10.8 Right of Set-off 61 Section 10.9 Governing Law; Jurisdiction; Consent to Service of Process 62 Section 10.10 WAIVER OF JURY TRIAL 62 Section 10.11 Headings 62 Section 10.12 Interest Rate Limitation 62 Section 10.13 Advertisement 63 Section 10.14 USA Patriot Act Notice 63 Section 10.15 Treatment of Certain Information 63 (ii) Cleco Corporation Loan Agreement SCHEDULES: Schedule 2.1 List of Commitments Schedule 4.6 Disclosed Matters Schedule 4.12 List of Subsidiaries Schedule 7.2 List of Existing Liens Schedule 7.8 List of Existing Restrictions EXHIBITS: Exhibit A Form of Assignment and Assumption Exhibit B Form of Opinion of Counsel to the Borrower Exhibit C Form of Initial Borrowing Request Exhibit D Form of Note Exhibit E Form of Compliance Certificate Exhibit F Approved Subordination Terms (iii) Cleco Corporation Loan Agreement LOAN AGREEMENT, dated as of February 19, 2010, by and among CLECO CORPORATION, the Lenders party hereto, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as syndication agent hereunder, and JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders hereunder. The parties hereto agree as follows: ARTICLE 1. DEFINITIONS Section 1.1Defined Terms.
